Case 1:19-cr-00810-KMW Document 21 Filed 09/08/20 Page 1 of 2
Case 1:19-cr-00810-KMW Document 20 Filed 09/08/20 Page 1 of 1

snc SDNY

 
 
   
    

 

DOCUMENT : I:
inet,
Federal Defenders 52 Duane steel foe TRONICALLY FILED |
OF NEW YORK, INC. Tel: (21 JOC FS Ba 9 EAS AO

 

Uh eps pape De
he eB —— 9 /f [20 |

br

  

David E. Patton
Executive Director

 

Auomey-in-Charge

September 8, 2020
BY ECF

The Honorable Judge Kimba M. Wood

sami MEMO ENDORSED

Southern District of New York
500 Pearl Street
New York, NY 10007

RE: United States v. Arnold Levine
19 Cr. 810 (KMW)

Honorable Judge Wood:

A status conference in the above-captioned case is currently scheduled for September 10,
2020, Given the current COVID-19 pandemic, the parties respectfully request that the September
10 conference be adjourned for approximately 30 days. The Government also requests, with the
consent of defense counsel, that the Court exclude time through the next-scheduled conference
under the Speedy Trial Act. Such an exclusion would be in the interests of justice as it would allow
the parties time to continue discussions concerning pretrial dispositions of this matter. See 18
U.S.C, § 3161(h)(7)(A).

Thank you for your consideration of this request.

“(The conference iS adjounre cl Dh

OGrs oer a] \ ABAD, AT q -00 GM. Respectfully submitted,

/s/ Marne Lenox

Marne Lenox

Assistant Federal Defender
(212) 417-8721

SO ORDERED: NY,NY 9/P/ao
ont Samuel Rothschild, Assistant U.S. Attorney (by ECF)
KIMBA M. WOOD
U.S.D.J.
Case 1:19-cr-00810-KMW Document 21 Filed 09/08/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

qrenennn cnisniniasmeamns scieicpancnair i X
UNITED STATES OF AMERICA
-v- : ORDER
ARNOLD LEVINE, f 19 CR 810 (KMW)
Defendant.
semen mre erent Tp aan mimannaumces x

KIMBA M, WOOD, District Judge:

The parties are directed to appear on October 21, 2020, at 9:00 a.m.

Counsel for the defendant has requested an adjournment of the next pre-trial conference
scheduled for September 10, 2020, because the parties are in discussion about a possible
disposition short of trial.

The Court excludes the time from today until October 21, 2020, from the running of the
Speedy Trial Act clock pursuant to Title 18 U.S.C. § 3161(h)(7)(A). The Court finds that the
granting of such a continuance best serves the ends of justice and outweighs the best interest of
the public and the defendant in a speedy trial because the parties need this additional time to
discuss a disposition of this case short of trial.

Dated: New York, New York
September 8, 2020

KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
